

Exhibit 10.5


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and effective
as of _________________ (the “Effective Date”), between GoFish Corporation, its
affiliates, successors and assigns (the “Company”), and___________, an
individual (the “Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the position of
____________;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1. Employment Period. The Company offers to employ the Executive, and the
Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement, commencing on the Effective Date
and terminating on the thirty (30) month anniversary of the Effective Date (the
“Scheduled Termination Date”), unless terminated in accordance with the
provisions of Section 10 below, in which case the provisions of Section 10 shall
control; provided, however, that unless either party provides the other party
with written notice of his or its intention not to renew this Agreement at least
thirty (30) days prior to the expiration of the initial term or any renewal term
of this Agreement (as the case may be), this Agreement shall automatically renew
for additional one-year periods commencing on the day after such expiration
date. The Executive affirms that the Executive will not violate any legal
obligation by entering into this Agreement and performing the Executive’s
obligations hereunder. The Company affirms that the Company will not violate any
legal obligation by entering into this Agreement and performing the Company’s
obligations hereunder.


2. Position and Duties. During the term of the Executive’s employment hereunder,
the Executive shall continue to serve in the position of ________________ of the
Company, and discharge duties and responsibilities consistent therewith. The
Executive shall have oversight for [DESCRIPTION OF RESPONSIBILITIES], and such
other responsibilities and duties as are consistent with the Executive’s
position. The Executive agrees not to engage in business activities outside the
scope of his employment with the Company if such activities would materially
detract from or interfere with his ability to fulfill his responsibilities and
duties under this Agreement and agrees to act in a manner consistent with the
concept that his primary work responsibility is serving as _________________ of
the Company.


3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every material,
bona fide business opportunity presented to the Executive that arises within the
scope of the Business of the Company (as defined below) and would be feasible
for the Company, and that he will not, directly or indirectly, exploit any such
opportunity for his own account without first affording the Company the
opportunity to do so and obtaining the Company’s consent to pursue the
opportunity. [The Company is aware of and consents to the Executive’s continued
involvement in ______________________ in a non executive role. [IF APPLICABLE]]
 


 
 

--------------------------------------------------------------------------------

 
 
4. Location. The Executive’s primary office shall be at the Company’s office
located in New York, NY. The Executive understands that he will spend such time
as reasonably needed in the Company’s San Francisco office, or any other locus
where the Company now or hereafter has a business facility, as determined by the
Executive in consultation with the Board.


5 Compensation.


(a) Base Salary. During the period from the Effective Date through December 31,
2007, the Company shall pay, and the Executive agrees to accept, in
consideration for the Executive’s services hereunder, pro rata bi-weekly
payments of the annual salary of$________________, less all applicable taxes and
other appropriate deductions.


The Compensation Committee (the “Compensation Committee”) of the Company’s board
of Directors (the “Board”) shall review the Executive’s base salary annually by
no later than January 31 of each year beginning with January 2008 and shall make
a recommendation to the Board as to whether such base salary should be
increased, which decision shall be within the Board’s sole discretion, with any
increases to be implemented retroactively to January 1 of the relevant year;
provided [DESCRIBE SPECIFIC TERMS].


(b) Commissions. During the term of this Agreement, the Executive shall be
entitled to receive commissions which are earned and paid quarterly based on
sales closed. [DESCRIPTION OF TERMS]


(c) Contingent Commencement Bonus. The Executive shall be entitled to a
commencement bonus, provided [DESCRIPTION OF TERMS AND CONTINGENCIES] (the
“Contingent Commencement Bonus”).


6. Expenses. During the term of this Agreement, the Executive shall be entitled
to payment or reimbursement (at the Executive’s option) of any reasonable
expenses incurred or paid by him in connection with and related to the
performance of his duties and responsibilities hereunder for the Company. All
requests by the Executive for payment or reimbursement of such expenses shall be
supported by appropriate invoices, vouchers, receipts or such other supporting
documentation in such form and containing such information as the Company may
from time to time require, evidencing that the Executive, in fact, incurred or
paid said expenses. 


7. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 20 vacation days, per year. The Executive shall
be entitled to carry over any accrued, unused vacation days from year to year
without limitation and any accrued but unused vacation shall be paid out within
10 business days following the Executive’s final day of employment, or earlier
if required by law.


8. Stock Options. From time to time in its sole discretion, the Company may
grant to the Executive stock options on the terms and conditions hereinafter
stated:


 
2

--------------------------------------------------------------------------------

 
 
(a) Grant of Options. The Company may, in its sole discretion, decide to grant
the Executive an option to purchase shares of the Company’s common voting stock
(the “Option”) under the Company’s 2006 Stock Option Plan (the “Stock Option
Plan”). Any such grant shall be evidenced by an Option Agreement as contemplated
by the Stock Option Plan. The Executive shall be eligible for such grants of
Options and other permissible awards (collectively with Options, “Awards”) under
the Stock Option Plan as the Compensation Committee or the Board shall
determine.


(b) Option Price; Term. The per share exercise price of the Option shall be the
fair market value per share of Company common voting stock at the opening of the
market on the date of the grant. The term of the Option shall be ten years from
the date of grant.


(c) Vesting and Exercise. [DESCRIPTION OF TERMS AND CONDITIONS].


(d) Termination of Service; Accelerated Vesting. 
 
(i) If the Executive’s employment is terminated for Cause, as such term is
defined below, all unvested Awards shall immediately expire effective the date
of termination of employment. Vested Awards, to the extent unexercised, shall
expire 120 days after termination of the employment.


(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Awards shall
immediately expire effective the date of termination of employment. Vested
Awards, to the extent unexercised, shall expire 120 days after the termination
of employment.


(iii) If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Awards shall immediately expire
effective the date of termination of employment. Vested Awards, to the extent
unexercised, shall expire one year after the termination of employment.


(iv) If the Executive’s employment is terminated (A) in connection with a Change
of Control, as defined below, (or following a Change of Control event), (B) by
the Company without Cause, or (C) by the Executive for Good Reason, all unvested
Awards shall immediately vest and become exercisable effective the date of
termination of employment, and, to the extent unexercised, shall expire one year
after any such event.


9. Other Benefits.


(a) Throughout the term of this Agreement, the Executive shall be eligible to
participate in all incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner, including but
not limited to responsibility for the cost thereof, and at substantially the
same levels, as the Company makes such opportunities available to any
other executive employees. In addition, the Executive shall be entitled to any
perquisites to which the Company and the Executive agree as.


 
3

--------------------------------------------------------------------------------

 
 
(b) The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, in
substantially the same manner, including but not limited to responsibility for
the cost thereof, and at substantially the same levels, as the Company makes
such opportunities available to the spouses and dependent minor children to all
of the Company’s managerial or salaried executive employees.


(c) The Company shall purchase and maintain directors and officers liability
insurance coverage covering the Company’s officers and directors, including the
Executive, as of the Effective Date. The Company shall indemnify the Executive
to the extent permitted under the bylaws of the Company and applicable laws.


(d)  Until such time as Executive becomes covered by Company medical coverage,
the Company shall pay the cost of COBRA coverage provided by Executive’s prior
employer, to the same extent as such coverage was paid for by such prior
employer.


(e) Increase in Payments Upon a Change of Control. 
 
(i) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, the Company shall grant to Executive an additional
number of shares of Company stock with a value equal to one- half (1/2) of the
excise tax imposed under Section 4999 of the Code (the “Gross-Up Payment
Shares”), and one-half (1/2) of any federal, state and local income tax,
employment tax and excise tax imposed upon award of the Gross-Up Payment Shares.
For purposes of determining the amount of tax on such Shares, unless Executive
specifies that other rates apply, Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Shares are to be
granted and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive’s residence on Executive’s
termination date, net of the maximum reduction in federal income taxes that may
be obtained from the deduction of such state and local taxes. The Gross-Up
Payment Shares shall be granted to Executive on the effective date of an
applicable Change of Control.
 
(ii) All determinations to be made under this Section 9(e) shall be made by the
Company’s independent public accountant immediately prior to the Change of
Control or by another independent public accounting firm mutually selected by
the Company and Executive before the date of the Change of Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and Executive within 20 days after
Executive’s termination date. Any such determination by the Accounting Firm
shall be binding upon the Company and Executive. Within 10 days after the
Accounting Firm’s determination, the Company shall pay the Gross-Up Payment to
Executive.
 
(iii) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 9(e) shall be borne solely by the
Company.
 
 
4

--------------------------------------------------------------------------------

 
 
10. Termination of Employment.


(a) Death. In the event that during the term of this Agreement the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive’s heirs, administrators or executors any earned
but unpaid base salary, earned but unpaid commissions, unpaid pro rata annual
bonus and unused vacation days accrued through the date of death, vested but
unexercised Awards and any Contingent Commencement Bonus at the time(s) earned;
provided, that nothing contained in this paragraph shall be deemed to excuse any
breach by the Company of any provision of this Agreement. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.


(b) “Disability.” In the event that, during the term of this Agreement, the
Executive shall be prevented from performing the essential functions of his
positions hereunder by reason of Disability (as defined below) this Agreement
and the Executive’s employment with the Company shall automatically terminate
and the Company shall have no further obligations or liability to the Executive
or his heirs, administrators or executors with respect to compensation and
benefits accruing thereafter, except for the obligation to pay the Executive or
his heirs, administrators or executors any earned but unpaid base salary, any
earned but unpaid commissions, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive’s last date of Employment with the Company,
vested but unexercised Awards and any Contingent Commencement Bonus at the
time(s) earned; provided, that nothing contained in this paragraph shall be
deemed to excuse any breach by the Company of any provision of this Agreement.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of the Executive’s employment with the Company. For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by the Executive, with or without
reasonable accommodation, of the essential functions of his positions hereunder
for a period of not less than an aggregate of four and one-half months during
any twelve consecutive months, and “Disability” shall not exist unless and until
the Company engages the Executive in the interactive process provided for under
the Americans with Disabilities Act and relevant state and/or local law. 


(c) “Cause.”


(i) At any time during the term of this Agreement, the Company, by vote of the
Board of Directors, may terminate this Agreement and the Executive’s employment
hereunder for “Cause.” For purposes of this Agreement, “Cause” shall be defined
as the occurrence of: (A) gross neglect, malfeasance, or gross insubordination
in performing the Executive’s duties under this Agreement; (B) the Executive’s
conviction for a felony, excluding convictions associated with traffic
violations; (C) an egregious act of dishonesty (including without limitation
theft or embezzlement) or a malicious action by the Executive toward the
Company’s customers or employees; (D) a willful and material violation of any
provision of Section 11 of this Agreement or the Non-Competition and
Non-Solicitation Agreement referenced in Section 12 of this Agreement; (E)
intentional reckless conduct that is materially detrimental to the business or
reputation of the Company; or (F) material failure, other than by reason of
Disability, to carry out reasonably assigned duties or instructions consistent
with the title of ___________________ (provided that material failure to carry
out reasonably assigned duties shall be deemed to constitute Cause only after a
finding by the Board of Directors of material failure on the part of the
Executive and the failure to remedy such performance to the Board’s satisfaction
within 30 days after delivery of a reasonably detailed written notice to the
Executive of the factual basis for such finding); provided Cause shall not exist
unless and until the Company provides the Executive with reasonably detailed
written notice explaining the factual basis for its intended termination of the
Executive’s employment for Cause, an opportunity to cure any curable conduct or
circumstance, as determined by the Board in its sole discretion, within ten (10)
days after the aforementioned written notice (with respect to (A), (D) or (E)
above), an opportunity to be heard on the matter at a duly-scheduled meeting of
the Board of Directors thereafter, which is followed by a vote of the Board of
Directors to terminate the Executive’s employment for Cause.


 
5

--------------------------------------------------------------------------------

 
 
(ii) Upon the Company’s termination of this Agreement or the Executive’s
employment for Cause, the Company shall have no further obligations or liability
to the Executive or his heirs, administrators, or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any earned but unpaid base salary, any earned but unpaid commissions,
unpaid pro rata annual bonus and unused vacation days accrued through the
Executive’s last day of employment with the Company. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.


(d) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of, or the Company’s Board’s vote to approve: (A) any
consolidation or merger of the Company pursuant to which the stockholders of the
Company immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100% of the outstanding voting securities
of such company after any such transfer; or (C) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock of the Company.


(e) “Good Reason.”
 
(i) At any time during the term of this Agreement, subject to the conditions set
forth in Section 10(e)(ii) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from or that reflect a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title other
than __________________ of the Company; (C) any refusal by the Company or a
successor entity to honor the terms of this Agreement or to provide comparable
compensation, benefits, and equity rights, other than a termination for Cause,
within 12 months after a Change of Control; (D) any attempt by the Company,
without the Executive’s written consent, to move the Executive’s primary work
location from the Manhattan borough of New York City; (E) a change in the lines
of reporting such that the Executive no longer reports exclusively to the Board
of Directors; or (F) any material breach by the Company of this Agreement
including any material failure by the Company to provide any of the
consideration reflected in Section 5 hereof as prescribed therein.


 
6

--------------------------------------------------------------------------------

 
 
(ii) The Executive shall not be entitled to terminate his employment with the
Company and this Agreement for Good Reason unless and until he shall have
delivered written notice to the Company of his intention to terminate this
Agreement and his employment with the Company for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason, and the Company shall not have eliminated
the circumstances constituting Good Reason, to the extent curable, within 30
days of its receipt from the Executive of such written notice.


(iii) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates the
Executive’s employment without Cause, the Company shall pay or provide to the
Executive (or, following his death, to the Executive’s heirs, administrators, or
executors): (A) any earned but unpaid base salary, any earned but unpaid pro
rata commissions, (which shall be measured by the draw set forth in Section 5(b)
if the Executive is not eligible for any other commission at the time of any
such termination), and unused vacation days accrued through the Executive’s last
day of employment with the Company; (B) the value of vacation days that the
Executive would have accrued through the Executive’s last day of employment with
the Company; (C) continued coverage, at the Company’s expense, under all
Benefits Plans in which the Executive was a participant immediately prior to his
last date of employment with the Company, or, in the event that any such Benefit
Plans do not permit coverage of the Executive following his last date of
employment with the Company, under benefit plans that provide no less coverage
than such Benefit Plans, through the Executive’s last day of employment with the
Company, and for 12  months thereafter; (D) a severance payment in the amount
equal to the Executive’s base salary in the prior 12 months, plus 12 months’
draw and (E) any Contingent Commencement Bonus at the time(s) earned. All
payments due hereunder shall be made within 45 days after the date of
termination of the Executive’s employment (and certain payments may be due
earlier pursuant to legal requirements). The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA, and
FUTA, and other appropriate deductions.
 
(iv) The Executive shall have no duty to mitigate his damages, except that
continued benefits required to be provided under Section 10(e)(iii)(C) shall be
canceled or reduced to the extent of any comparable benefit coverage offered to
the Executive during the period prior to the Scheduled Termination Date by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services.


 
7

--------------------------------------------------------------------------------

 
 
(f) Without “Cause.”
 
(i) By The Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 45 days to the Company. Upon termination by the Executive of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, and unused vacation days accrued through the Executive’s last day
of employment with the Company and to pay any Contingent Commencement Bonus at
the time(s) earned. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA, and FUTA, and other
appropriate deductions.


(ii) By The Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 45
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators, or executors): (A) any earned but unpaid base salary, any earned
but unpaid pro rata commissions, (which shall be measured by the draw set forth
in Section 5(b) if the Executive is not eligible for any other commissions at
the time of any such termination), and unused vacation days accrued through the
Executive’s last day of employment with the Company; (B) the value of vacation
days that the Executive would have accrued through the Executive’s last day of
employment with the Company; and (C) continued coverage, at the Company’s
expense, under all Benefits Plans in which the Executive was a participant
immediately prior to his last date of employment with the Company, or, in the
event that any such Benefit Plans do not permit coverage of the Executive
following his last date of employment with the Company, under benefit plans that
provide no less coverage than such Benefit Plans, through the Executive’s last
day of employment with the Company, and for 12 months thereafter; (D) a
severance payment in the amount equal to the Executive’s base salary in the
prior 12 months, plus 12 months’ draw. All payments due hereunder shall be made
within 45 days after the date of termination of the Executive’s employment (and
certain payments may be due earlier pursuant to legal requirements); and (E) any
Contingent Commencement Bonus at the time(s) earned. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA, and FUTA, and other appropriate deductions. 
 
11. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed since prior to the
Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets, and confidential and proprietary information of the Company,
its affiliates and/or its clients, business partners, or customers
(“Confidential Information”). The term “Confidential Information” includes
information or material that has actual or potential commercial value to the
Company, its affiliates and/or its clients, business partners, or customers, is
not generally known to and is not readily ascertainable by proper means to
persons outside the Company, its affiliates, and/or its clients or customers and
is treated as confidential by the Company in practice.


 
8

--------------------------------------------------------------------------------

 
 
(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company, and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by means other than the Executive’s malfeasance to persons outside
the Company, its affiliates, and/or its clients, business partners, or
customers, the Executive agrees to keep strictly confidential and not use for
his personal benefit or the benefit to any other person or entity (other than
the Company) Confidential Information (other than to the extent the Executive,
in consultation with the Board and/or CEO, reasonably deems it appropriate to
make disclosures in the conduct of his duties for the Company and subject to any
appropriate protections). “Confidential Information” includes the following,
whether or not expressed in a document or medium, regardless of the form in
which it is communicated, and whether or not marked “trade secret” or
“confidential” or any similar legend (but assuming it is treated as confidential
by the Company in practice): (i) lists of and/or information concerning
customers, prospective customers, suppliers, employees, consultants,
co-venturers, and/or joint venture candidates of the Company, its affiliates, or
its clients or customers; (ii) information submitted by customers, prospective
customers, suppliers, employees, consultants, and/or co-venturers of the
Company, its affiliates, and/or its clients or customers; (iii) non-public
information proprietary to the Company, its affiliates, and/or its clients or
customers, including, without limitation, cost information, profits, sales
information, prices, accounting, unpublished financial information, business
plans or proposals, expansion plans (for current and proposed facilities),
markets and marketing methods, advertising and marketing strategies,
administrative procedures and manuals, the terms and conditions of the Company’s
contracts and trademarks and patents under consideration, distribution channels,
franchises, investors, sponsors, and advertisers; (iv) proprietary technical
information concerning products and services of the Company, its affiliates,
and/or its clients, business partners, or customers, including, without
limitation, product data and specifications, diagrams, flow charts, know-how,
processes, designs, formulae, inventions, and product development; (v) lists of
and/or information concerning applicants, candidates, or other prospects for
employment, independent contractor or consultant positions at or with any actual
or prospective customer or client of Company and/or its affiliates, any and all
confidential processes, inventions, or methods of conducting business of the
Company, its affiliates, and/or its clients, business partners, or customers;
(vi) acquisition or merger targets; (vii) business plans or strategies, data,
records, financial information, or other trade secrets concerning the actual or
contemplated business, strategic alliances, policies, or operations of the
Company or its affiliates; or (viii) any and all versions of proprietary
computer software (including source and object code), hardware, firmware, code,
discs, tapes, data listings, and documentation of the Company; or (ix) any other
confidential information disclosed to the Executive by, or which the Executive
obligated under a duty of confidence from, the Company, its affiliates, and/or
its clients, business partners or customers.


(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information (excluding any materials
relating to the terms and conditions of the Executive’s employment with the
Company and the termination thereof).


 
9

--------------------------------------------------------------------------------

 
 
12. Non-Competition And Non-Solicitation Agreement. The Executive shall enter
into a Non-Competition and Non-Solicitation Agreement with the Company in the
form attached hereto as Exhibit A.


13. Dispute Resolution. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with the Company, except for an
action by either party for injunctive relief, shall be resolved exclusively
through final and binding arbitration under the auspices of the American
Arbitration Association (“AAA”). The arbitration shall be held in San Francisco,
CA. The Company agrees to cover one-half of the travel and lodging costs for the
Executive and attorneys in connection with any arbitration proceeding under this
Section 13 and to advance a reasonable amount of funds to the Executive to
defray such costs at the outset of any such arbitration proceeding. The
arbitration shall proceed in accordance with the National Rules for the
Resolution of Employment Disputes of the AAA in effect at the time the claim or
dispute arose, unless other rules are agreed upon by the parties. The
arbitration shall be conducted by one arbitrator who is a member of the AAA,
unless the parties mutually agree otherwise. The arbitrator shall have
jurisdiction to determine any claim, including the arbitrability of any claim
submitted. The arbitrators may grant any relief authorized by law for any
properly established claim. The interpretation and enforceability of this
paragraph of this Agreement shall be governed and construed in accordance with
the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
United States Code, COBRA, the New York State Human Rights Law, the New York
City Human Rights Law, and any other federal, state, or local law, regulation,
or ordinance, and any common law claims, claims for breach of contract, or
claims for declaratory relief. The Executive and the Company acknowledge that
the purpose and effect of this paragraph is solely to elect private arbitration
in lieu of any judicial proceeding that might otherwise be available in the
event of a dispute between them. Therefore, the Executive and the Company hereby
waive any rights to have any dispute, other than a request for injunctive
relief, heard by a court or jury, as the case may be, and agree that the
exclusive procedure to redress any such dispute will be arbitration.


14. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:


GoFish Corporation
500 Third Street
Suite 260
San Francisco, CA 94107
(415) 738-8834 (facsimile)
(415) 738-8705 (direct)


 
10

--------------------------------------------------------------------------------

 
 
If to the Executive:



15. Miscellaneous.


(a) All issues and disputes concerning, relating to, or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to the conflicts of law principles of any
jurisdiction.


(b) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect. Notwithstanding any other provision with respect to the timing of
payments under this Agreement, if, at the time of the Executive’s termination,
the Executive is deemed to be a “specified employee” (within the meaning of
Section 409A(a)(2)(B) of the Internal Revenue Service Code, and any successor
statute, regulation and guidance thereto) of the Company, then only to the
extent necessary to comply with the requirements of Section 409A of the Code,
any payments to which the Executive may become entitled under this Agreement as
a result of the Executive’s termination of employment which are subject to
Section 409A of the Code (and not otherwise exempt from its application) will be
withheld until the first business day of the seventh month following the Date of
Termination, at which time the Executive shall be paid an aggregate amount equal
to six months of payments otherwise due to the Executive under the terms of or a
full lump sum, whichever is greater. Further, notwithstanding anything herein,
to the extent that the Executive or the Company reasonably believes that Section
409A of the Code will result in adverse tax consequences to the Executive as a
result of this Agreement, then the Executive and the Company shall renegotiate
this Agreement in good faith in order to minimize or eliminate such tax
consequences and retain the basic after-tax economics of this Agreement for the
Executive to the extent possible, and if such an agreement cannot be reached,
the Company shall pay the Executive a gross up to cover any applicable excise
tax.


(c) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 11 or the agreement referenced in
Section 12 of this Agreement, as money damages for a breach thereof would be
incapable of precise estimation, uncertain, and an insufficient remedy for an
actual or threatened breach of Section 11 of this Agreement or the
Non-Competition and Non-Solicitation Agreement referenced in Section 12 of this
Agreement. The Executive and the Company agree that any pursuit of equitable
relief in respect of Section 11 of this Agreement or the Non-Competition and
Non-Solicitation Agreement referenced in Section 12 of this Agreement shall have
no effect whatsoever regarding the continued viability and enforceability of
Section 13 of this Agreement.


 
11

--------------------------------------------------------------------------------

 
 
(d) Any waiver or inaction by the Company or the Executive for any breach of
this Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.


(e) The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity.


(g) This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


(h) This Agreement may be executed in counterparts. A counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


(i) THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.
 
[Signature Page Follows]



13
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the day and year first above written.

        Executive   GoFish Corporation  
     
   
      By:      

--------------------------------------------------------------------------------

Name: Michael Downing
Title: Chief Executive Officer
 




 
13

--------------------------------------------------------------------------------

 



Exhibit A


Non-Competition and Non-Solicitation Agreement


THIS Non-Competition and No-Solicitation Agreement (this “Agreement”) is made,
entered into and effective as of _________________ , between GoFish Corporation,
a Nevada corporation, its affiliates, successors and assigns (the “Company”),
and __________________, an individual (the “Executive”).


Reference is made to that certain Merger Agreement (the “Merger Agreement”),
dated as of ______________, relating to a proposed business combination (the
“Transactions”) by and among the Company, BM Acquisition Corp., a Delaware
corporation and a wholly owned subsidiary of the Company, Bolt, Inc. (a/k/a Bolt
Media, Inc.), a Delaware corporation (referred to therein as the “Company” and
referred to herein as “Bolt”) and the Indemnification Representative named
therein. In consideration of the Company and Bolt entering into the
Transactions, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive hereby agrees as
follows:


(a) The Executive agrees and acknowledges that by virtue of his position in the
Company, he is familiar with and in possession of the Company’s trade secrets,
customer information, and other Confidential Information (as defined in Section
11 of the Executive’s Employment Agreement with the Company), which are valuable
to the Company, and that their goodwill, protection, and maintenance constitute
a legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates, and/or its clients or
customers are or are intended to be sold, provided, licensed, and/or distributed
to customers and clients in and throughout the United States (the “Geographic
Boundary”) (to the extent the Company comes to own or operate any material asset
in other areas of the United States during the term of the Executive’s
employment, the definition of Geographic Boundary shall be expanded to cover
such other areas), and that the Geographic Boundary, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates, and/or its clients or
customers.


(b) The Executive agrees that the Company will be irreparably damaged if the
Executive were to provide services or to otherwise participate in the business
of any Person or other company competing with the Company in violation of this
Agreement, and any such competition by the Executive would result in significant
loss of goodwill by the Company. Therefore, the Executive hereby agrees and
covenants that he shall not, without the prior written consent of the Company,
directly or indirectly, in any capacity whatsoever, including, without
limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director, or in any other individual or representative
capacity (other than a holder of less than one percent (1%) of the outstanding
voting shares of any publicly held company), or whether on the Executive’s own
behalf or on behalf of any other person or entity or otherwise howsoever, during
the Executive’s employment with the Company and for a period of one year
following the termination of this Agreement or of the Executive’s employment
with the Company, in the Geographic Boundary:


 

--------------------------------------------------------------------------------

 
 
(i) Directly or indirectly engage, own, manage, operate, control, be employed
by, consult for, participate in, render services for, or be connected in any
manner with the ownership, management, operation, or control of any business in
competition with the Business of the Company on behalf of any entity or any
division, segment, or subsidiary of such entity that has derived at least
seventy-five percent (75%) of its income from the Business of the Company (as
defined in the next sentence) over the trailing twelve (12) month period. The
“Business of the Company” is defined as the internet video industry within the
Geographic Boundary.


(ii) Directly or indirectly through another person recruit, solicit, interfere
with, or hire, or attempt to recruit, solicit, interfere with, or hire, any
employee or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement. The Company
acknowledges that this Section will not be violated by general advertising or
general solicitations that are not targeted or directed specifically to
employees of the Company, nor by the consideration or acceptance of unsolicited
applications for employment by such individuals.


(iii) Directly attempt in any manner to solicit or accept from any customer of
the Company, with whom the Executive had significant contact during the term of
the Executive’s Employment Agreement, business competitive with the business
done by the Company with such customer on behalf of any entity or any division,
segment, or subsidiary of such entity that has derived at least seventy-five
percent (75%) of its income from the Business of the Company over the trailing
twelve (12) month period, or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company.


(iv) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including; without limitation, any supplier,
co-venturer or joint venturer of the Company or solicit such party to
discontinue or reduce its business with the Company.


Notwithstanding the foregoing provisions of Section (b), if the Executive wishes
to participate in a bona fide opportunity that may be in conflict with Sections
(b)(i) or (iii) hereof: (1) the Executive shall provide the Company with
advance, written notice of such opportunity, (2) the Company shall then, within
fourteen days of such written notice, notify the Executive as to whether it will
agree to waive the portions of Section (b) that might otherwise prevent the
Executive from pursuing the bona fide opportunity that is the subject of his
written notice to the Company. The Company is under no duty to waive any portion
of this Agreement. The Company’s sole duty upon receiving written notice from
the Executive under this Section is to consider, in its sole discretion, the
Executive’s request as to this issue.


 

--------------------------------------------------------------------------------

 
 
(c) All issues and disputes concerning, relating to, or arising out of this
Agreement, including, without limitation, the construction and interpretation of
this Agreement, shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to the conflicts
of law principles of any jurisdiction. Further, all disputes arising out of this
Agreement or any agreement attached hereto will be heard in the courts of the
State of New York. All parties to this Agreement and any agreement attached
hereto hereby submit to the jurisdiction of the courts of the State of New York
and waive all objections to service of process.


(d) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.


(e) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of this Agreement, as money damages for a breach
thereof would be incapable of precise estimation, uncertain, and an insufficient
remedy for an actual or threatened breach of this Agreement.


(f) With the exception of the procedure set forth in the final paragraph of
Section (b) hereof, any waiver or inaction by the Company for any breach of this
Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.


(g) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity.


(h)  To the extent any provision of this Agreement is inconsistent with the
Employment Agreement; the terms of the Employment Agreement shall govern.


IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.

        Executive   GoFish Corporation  
     
   
       By:       
Name: Michael Downing
Title: Chief Executive Officer
 


 

--------------------------------------------------------------------------------

 
       
 